
	

114 S2527 IS: Sergeant Daniel Somers Classified Veterans Access to Care Act
U.S. Senate
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2527
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2016
			Mr. Tester (for himself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the mental health treatment provided by the
			 Secretary of Veterans Affairs to veterans who served in classified
			 missions.
	
	
		1.Short title
 This Act may be cited as the Sergeant Daniel Somers Classified Veterans Access to Care Act.
		2.Mental health treatment for veterans who served in classified missions
 (a)Sense of CongressIt is the sense of Congress that veterans who experience combat-related mental health wounds should have immediate, appropriate, and consistent access to comprehensive mental health care.
 (b)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
				
					1720H.Mental health treatment for veterans who served in classified missions
 (a)Establishment of standards(1)The Secretary shall establish standards and procedures to ensure that each covered veteran may access mental health care furnished by the Secretary in a manner that fully accommodates the obligation of the veteran to not improperly disclose classified information.
 (2)The Secretary shall disseminate guidance to employees of the Veterans Health Administration, including mental health professionals, on the standards and procedures established under paragraph (1) and how to best engage covered veterans during the course of mental health treatment with respect to classified information.
 (b)IdentificationIn carrying out this section, the Secretary shall ensure that a veteran may elect to identify as a covered veteran on an appropriate form.
 (c)DefinitionsIn this section: (1)The term classified information means any information or material that has been determined by an official of the United States pursuant to law to require protection against unauthorized disclosure for reasons of national security.
 (2)The term covered veteran means a veteran who— (A)is enrolled in the system of annual patient enrollment established and operated under section 1705(a) of this title;
 (B)is seeking mental health treatment; and (C)in the course of serving in the Armed Forces, participated in a sensitive mission or served in a sensitive unit.
 (3)The term sensitive mission means a mission of the Armed Forces that, at the time at which a covered veteran seeks treatment, is classified.
 (4)The term sensitive unit has the meaning given that term in section 130b(c)(4) of title 10.. (c)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1720G the following new item:
				1720H. Mental health treatment for veterans who served in classified missions..
			
